        Case 1:90-cr-00306-KMW Document 547
                                        546 Filed 05/12/20 Page 1 of 1
                                        U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   May 12, 2020                   MEMO ENDORSED

BY ECF

The Honorable Kimba H. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Fernando Gil, 90 Cr. 306-2 (KMW)

Dear Judge Wood:

       The Government respectfully files this letter motion to seek an order extending, nunc pro
tunc, the deadline for the Government’s response to defendant Fernando Gil’s motion for
compassionate release. (See Docket Nos. 539, 541, 542, 544). Because the Assistant United States
Attorney who handled this matter has since left the Office, the Government was not aware of the
defendant’s motion or the Government’s May 8 and May 11 deadlines until receiving a call today
from the Court’s law clerk. If the Court grants the Government leave to file a response, the
Government respectfully requests one week to do so.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                        by: ___/s/__________________________
                                            Micah F. Fergenson
                                            Assistant United States Attorney
                                            (212) 637-2190


cc:    Jeremy Brian Gordon, Esq. (By ECF)                       The Government's request is GRANTED. The
                                                                Government shall respond to Defendant's
                                                                motion by May 19, 2020.

                                                                SO ORDERED.

                                                                            /s/ Kimba M. Wood         5/12/2020
                                                                         United States District Judge
